                                                              EXHIBIT LIST
                                      ___ PLAINTIFF               ___ DEFENDANT                        JOINT

                                                        ___ GOVERNMENT             X COURT

                            STYLE:           SIEMENS ENERGY, INC. V. MIDAMERICA C2L INCORPORATED
                            CASE NO:         6:17-CV-171-ORL-40LRH


EXHIBIT      DATE              DATE            SPONSORING               OBJECTIONS /                   DESCRIPTION OF EXHIBIT
NO.          IDENTIFIED        ADMITTED        WITNESSES                STIPULATED
                                                                        ADMISSIONS1
1            3/4/2020          3/4/2020                                                          REDACTED JOINT EXHIBIT LIST
                                                                                                 GIVEN TO JURY FOR THEIR
                                                                                                 DELIBERATIONS


2            3/4/2020          3/4/2020                                                          REDACTED PLAINTIFF’S
                                                                                                 EXHIBIT LIST GIVEN TO JURY
                                                                                                 FOR THEIR DELIBERATIONS


3            3/4/2020          3/4/2020                                                          REDACTED DEFENDANT’S
                                                                                                 EXHIBIT LIST GIVEN TO JURY
                                                                                                 FOR THEIR DELIBERATIONS




                  1
                      Use   a code (e.g. “A”or “*”) in this column to identify exhibits to be received in evidence by
          agreement without objection. Otherwise, specifically state each objection to each opposed exhibit.        Please
          note that each date box   on the left must be one inch wide to accommodate the Clerk’s date stamp.
